Opinion by
Cole, J.
Petitioner’s import manager, who prepared the entries in question, consulted customs officials prior to entry for information concerning dutiable value of the merchandise and in making the original entries followed the instructions given by the appraiser. Subsequent thereto, and upon advice of counsel, timely amendments were filed at lower values, claimed to be the cost of production. The amended values were advanced by the appraiser to meet the original entered prices, which were adopted as dutiable foreign value. The matter became the subject of much litigation in reappraisement proceedings before this court. In its last decision (Reap. Dec. 7580), the court sustained the importer’s contention as to the proper basis for appraisement, but held that “the record contains no evidence of sufficient probation to establish” such statutory value, and therefore upheld the values found by the appraiser. From the record presented- it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.